Citation Nr: 0812391	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-02 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUES

1.	Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD).

2.	Entitlement to an initial compensable rating for residuals 
of a fracture of the second and third metacarpals of the 
left hand (left hand disability).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1997 to April 
2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the RO 
in Cheyenne, Wyoming, which granted service connection for 
GERD and a left hand disability, and assigned noncompensable 
ratings for both disabilities.  Subsequently, by way of a 
January 2005 rating decision, the RO increased the initial 
rating for GERD to 10 percent as of the day following service 
separation.  Since the RO did not assign the maximum 
disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  


FINDINGS OF FACT

1.  The veteran's service-connected GERD has been manifested 
by dyspepsia and pyrosis, and requires daily medication.

2.  There is no evidence of ankylosis or limitation of motion 
of the second and third fingers of the left hand.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7346 (2007).

2.  The criteria for an initial compensable rating for 
residuals of a fracture of the second and third metacarpals 
of the left hand have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5223, 5225, 5226, 5229 (effective 
prior to and on August 26, 2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

The Board notes that the Court recently issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006).  

In the present case, the veteran's claim was granted, a 
disability rating and effective date assigned, in March 2003 
and January 2005 decisions of the RO.  The November 2002 VCAA 
letter has served its purpose and VA's duty to notify under § 
5103(a) is discharged.  See Sutton v. Nicholson, 20 Vet. App. 
419 (2006).  As such, a discussion of whether sufficient 
notice has been provided for an increased compensation claim 
is not necessary because the Court articulated that the 
Vazquez-Flores notice requirements apply to a claim for 
increase and not to an initial rating claim as is the case 
here.

Accordingly, the Board concludes that any error in failing to 
provide adequate pre-adjudicative notice under § 5103(a) was 
harmless.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced any 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the veteran an appropriate VA examination in 
May 2002.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's disability since he was last examined.  38 C.F.R. § 
3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2002 VA examination report is thorough and 
addresses all elements necessary for application of the 
ratings criteria, as discussed below.  The examination in 
this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Initial Rating 

The veteran contends that he is entitled to an initial rating 
in excess of 10 percent for GERD and an initial compensable 
rating for residuals of a fracture of the second and third 
metacarpals of the left hand.  For the reasons that follow, 
the Board concludes that increased ratings are not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The Board notes that the Court has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 (2007) allows 
for consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The veteran is not, 
however, competent to render an opinion as to the severity of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

a. 	GERD

The veteran argued in his January 2005 notice of disagreement 
that he is entitled to a higher rating because he needs to 
take medication twice a day in addition to taking antacids.  
The veteran contends that he experiences stomach and arm 
pains and that if he does not stay on top of the medication 
and antacids, he gets cramps and has no appetite.  The Board 
concludes that an evaluation in excess of 10 percent is not 
warranted.

As an initial matter, the Board notes that GERD is a 
condition not listed under any of the diagnostic codes.  When 
an unlisted condition is encountered it is permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2007).  Here, the veteran's GERD is rated by 
analogy under Diagnostic Code 7346, pertaining to hiatal 
hernias.  See 38 C.F.R. § 4.114.

Under Diagnostic Code 7346, a 10 percent rating for hiatal 
hernia requires two or more of the symptoms for the 30 
percent evaluation of less severity.  38 C.F.R. § 4.114, DC 
7346.  A 30 percent rating requires persistent recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  Id.  A 60 percent rating 
requires symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  Id.  
The veteran is currently assigned a 10 percent rating for his 
GERD.  

The veteran's GERD was evaluated and confirmed at his May 
2002 VA examination.  According to the examination report, 
the veteran was diagnosed with GERD in 2001 after repeatedly 
seeking treatment for dyspepsia; it was then that he began 
taking Prilosec.  The veteran reported at the VA examination 
that he was asymptomatic as long as he was on medication.  

The veteran was also examined in March 2003 at the North 
Colorado Medical Center.  An upper gastrointestinal (GI) 
endoscopy was performed to evaluate the veteran's complaints 
of persistent pyrosis despite him being on Aciphex.  The 
veteran was found to have nonerosive esophagitis biopsied 
negative for Barrett's esophagitis, and biopsies of gastric 
antrum demonstrated chronic inflammation possibly consistent 
with nonsteroidal antiinflammatory related injury.  It was 
also noted that the veteran was negative for dysplasia and 
Helicobacer pylori.  Following the procedure, the veteran was 
advised to increase his intake of Aciphex.

A thorough review of the claims folder reveals that the 
criteria for a 30 percent or a 60 percent rating are not met.  
At most, the evidence demonstrates that the veteran has 
dyspepsia and pyrosis.  There is nothing in the record to 
suggest that the veteran has recurrent epigastric distress, 
regurgitation, and substernal or arm or shoulder pain that is 
productive of considerable impairment of health, as is 
required for a 30 percent rating.  38 C.F.R. § 4.114, DC 
7346.  Nor is there any indication of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of 
impairment of health, as required for a 60 percent rating.  
Id.  Thus, the Board concludes that a higher rating for GERD 
under Diagnostic Code 7346 is not warranted.

The Board has considered the veteran's service-connected GERD 
under all other potentially applicable Diagnostic Codes.  
However, Diagnostic Codes 7203 to 7205 are not for 
application because the evidence does not show that the 
veteran has been diagnosed with stricture, spasm, or 
diverticulum of the esophagus.  Likewise, the evidence does 
not show that the veteran has been diagnosed with a gastric, 
duodenal, marginal, hypertrophic, inguinal, ventral, or 
femoral ulcer; therefore, Diagnostic Codes 7204 to 7307 and 
7338 to 7340 are not for application.  Accordingly, the Board 
concludes that an initial rating in excess of 10 percent for 
the veteran's service-connected GERD is not warranted under 
any applicable Diagnostic Code.

The Board has also considered whether staged ratings are for 
application.  The evidence, however, does not show that the 
veteran's symptoms have risen to the level for a rating in 
excess of 10 percent at any time during the period on appeal.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a higher initial 
rating.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

b. 	Left Hand Disability  

The veteran contends that he is entitled to a compensable 
rating for his left hand disability because he experiences 
pain when lifting anything heavy, to the point where he has 
to drop the items.  He also contends that he experiences lack 
of strength and regular numbness on a weekly basis.  The 
Board concludes that a compensable rating is not warranted.

Service connection was granted for residuals of a fracture of 
the second and third metacarpals of the left hand, and a 
noncompensable evaluation was assigned, effective as of April 
2001.  The veteran's left hand is his nondominant, or minor, 
hand.  A fractured metacarpal is an unlisted condition, and 
when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which the functions affected, the anatomical location, and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20 
(2007).  Here, the veteran's service-connected disability is 
rated by analogy under Diagnostic Code 5223, favorable 
ankylosis of two digits of one hand.  See 38 C.F.R. § 4.71a.  

During the pendency of this claim, the criteria for rating 
finger disabilities were revised effective August 26, 2002.  
67 Fed. Reg. 48784 (July 26, 2002) (codified at 38 C.F.R. § 
4.71a, DC 5223 (2007)).  The Board will evaluate the 
veteran's claims under both the criteria in the VA Schedule 
for Rating Disabilities in effect at the time of his filing 
and the current regulations in order to ascertain which 
version would afford him the highest rating.  According to 
VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

Prior to August 26, 2002, Diagnostic Code 5223 provided that 
an evaluation of 20 percent was warranted for favorable 
ankylosis of the index finger and middle finger of either the 
major hand or the minor hand.  38 C.F.R. § 4.71a (2002).  The 
rating criteria under former DC 5223 applied to favorable 
ankylosis or to limited motion which permitted flexion of the 
finger tips to within 2 inches (5.1 centimeters) of the 
transverse fold of the palm of the hand.  Limitation of 
motion of less than 1 inch (2.5 centimeters) was not 
considered disabling.

Prior to August 26, 2002, Diagnostic Code 5225 provided that 
an evaluation of 10 percent was warranted for favorable or 
unfavorable ankylosis of the index finger of either the major 
hand or the minor hand.  38 C.F.R. § 4.71a (2002).  

Prior to August 26, 2002, Diagnostic Code 5226 provided that 
an evaluation of 10 percent was warranted for favorable or 
unfavorable ankylosis of the middle finger of either the 
major hand or the minor hand.  38 C.F.R. § 4.71a (2002).  

"Ankylosis" is immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  Dorland's 
Illustrated Medical Dictionary, 93 (30th ed. 2003).

The revised regulations include a section that considers 
limitation of motion of individual digits in addition to 
favorable and unfavorable ankylosis of multiple and 
individual digits.

Effective August 26, 2002, Diagnostic Code 5223 provides that 
favorable ankylosis of the index and long fingers of either 
the major hand or the minor hand warrants a 20 percent 
rating.  38 C.F.R. § 4.71a (2007).  Unfavorable ankylosis of 
the index and long fingers of the minor hand is addressed 
under Diagnostic Code 5219 and, effective August 26, 2002, 
warrants a 20 percent rating.  38 C.F.R. § 4.71a (2007).

Effective August 26, 2002, Diagnostic Code 5225 provides that 
favorable or unfavorable ankylosis of the index finger of 
either the major hand or the minor hand warrants an 
evaluation of 10 percent and that it should be considered 
whether evaluation as amputation is warranted or whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with the overall 
function of the hand.  38 C.F.R. § 4.71a (2007).  

Effective August 26, 2002, Diagnostic Code 5226 provides that 
favorable or unfavorable ankylosis of the long (middle) 
finger of either the major hand or the minor hand warrants an 
evaluation of 10 percent and that it should be considered 
whether evaluation as amputation is warranted or whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with the overall 
function of the hand.  38 C.F.R. § 4.71a (2007).  

Effective August 26, 2002, Diagnostic Code 5229, pertaining 
to limitation of motion of the index finger or of the long 
finger, provides that a noncompensable (0 percent) evaluation 
is warranted for limitation of motion of the index finger or 
the long finger with a gap of less than one inch (2.5 
centimeters) between the fingertip and the proximal 
transverse crease of the palm of the hand, with the finger 
flexed to the extent possible and extension is limited by no 
more than 30 degrees.  38 C.F.R. § 4.71a (2007).  An 
evaluation of 10 percent under Diagnostic Code 5229 requires 
limitation of motion of the index finger or of the long 
finger with a gap of one inch (2.5 centimeters) or more 
between the fingertip and the proximal transverse crease of 
the palm of the hand, with the finger flexed to the extent 
possible and extension is limited by no more than 30 degrees.  
Id.  

As noted above, the veteran is currently assigned a 
noncompensable rating under DC 5223.  The veteran's left hand 
was evaluated at the May 2002 VA examination.  X-rays were 
taken and a nerve conduction study (NCS) performed.  The 
examiner observed that the left hand was without deformity.  
The veteran reported slight tenderness over the second 
metacarpal shaft but was able to make a fist with his fingers 
reaching the midpalmar crease without discomfort.  The 
veteran was also able to extend both first and second digit 
first metacarpal joints to negative 10 degrees.  Grip 
strength was 4/5.  Sensation was normal in the fingertips and 
the hand.  

X-ray findings at the VA examination revealed old healed 
second and third metacarpal fractures but no other 
abnormalities.  The overall assessment of the left hand, 
based on the examination, X-rays and the NCS, was status post 
fracture of the left second and third metacarpals, with 
residual occasional pain over the second metacarpal at mid 
shaft, ongoing mechanical pain, and normal sensation.  The 
examiner specifically noted that there was "no objective 
evidence to support any neurological change[s] . . ."  

The Board concludes that, as there is no evidence of 
ankylosis or even loss of motion of either the index or long 
finger of the left hand before or after August 2002, the 
disability picture for the service-connected left hand 
condition does not more nearly approximate the criteria for a 
compensable evaluation under any of the potentially 
applicable diagnostic codes for the fingers, either before or 
after August 2002.  The Board further notes that a 
compensable evaluation is not warranted for the service-
connected left hand disability under DeLuca because there is 
no objective evidence of functional impairment due to this 
disability.

Finally, the Board has considered the rule of Hart, supra.  
The evidence does not show that the veteran's symptoms have 
risen to the level for a compensable rating at any time 
during the period on appeal.  Therefore, the Board concludes 
that staged ratings are inapplicable.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable rating for a left hand disability.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
GERD is denied.

Entitlement to an initial compensable rating for residuals of 
a fracture of the second and third metacarpals of the left 
hand is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


